Citation Nr: 9918741	
Decision Date: 07/09/99    Archive Date: 07/20/99

DOCKET NO.  96-30 265	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to an evaluation in excess of 40 percent for 
postoperative residuals of a herniated nucleus pulposus, L5-
S1, prior to April 1, 1999.

2.  Whether reduction of the rating assigned to service 
connected postoperative residuals of a herniated nucleus 
pulposus, L5-S1 from 40 percent to 10 percent, effective 
April 1, 1999, was proper.

3.  Entitlement to an evaluation in excess of 10 percent for 
postoperative residuals of a herniated nucleus pulposus, L5-
S1.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

J.R. Bryant, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1972 to July 
1975.

This matter comes before the Board of Veterans' Appeals 
(Board) of the Department of Veterans Affairs (VA) on appeal 
from a March 1996 rating determination by the Los Angeles, 
California Regional Office (RO) which increased the 
evaluation for the veteran's service-connected back 
disability from 10 to 40 percent, effective July 1995.  

The issue of entitlement to an rating higher than 40 percent 
was developed for appellate review.  During the course of the 
appeal period, in March 1999, the rating was reduced to 10 
percent, due in part to the veteran's failure to report for 
scheduled VA examination.  The veteran has expressed 
disagreement with this action, and this matter is further 
addressed in the REMAND portion of this decision.


FINDING OF FACT

Prior to April 1, 1999 the veteran's service-connected back 
disability was primarily manifested by chronic low back pain 
with radiation into the lower extremities, occasional mild 
sensory loss and mild weakness in the left leg.  Pronounced 
intervertebral disc syndrome had not been demonstrated; range 
of motion was no more than moderately limited.  


CONCLUSION OF LAW

The criteria for an evaluation in excess of 40 percent, prior 
to April 1, 1999, for postoperative laminectomy residuals for 
herniated nucleus pulposus, L5-S1, have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §4.71a, Code 
5293 (1998).


REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background.  By a rating decision dated in January 
1978, the RO granted the veteran service connection and 
assigned a 10 percent evaluation for post operative residuals 
of a laminectomy for herniated nucleus pulposus, based on 
service medical records showing recurrent back pain since 
1974 and a December 1977 VA examination report disclosing 
postoperative laminectomy residuals.  

The veteran filed a claim for an increased rating for his 
service-connected back disability in August 1995.  He 
indicated that since August 1994 he had had considerable back 
pain and discomfort.  

A July 1995  VA X-ray report showed the lumbar spine 
curvature was maintained and vertebral body heights were 
within normal limits.  There was also mild degenerative disc 
spurring from L3 to L5.  

A September 1995 VA computed tomography (CT) scan showed that 
at the L5-S1 level there were bilateral facet osteoarthritis 
changes, posterior herniation of the disc with contouring of 
the thecal sac anteriorly and moderate acquired narrowing of 
the spinal canal.  At the L4-L5 level, there was an annular 
bulge posteriorly with contouring of the thecal sac 
anteriorly and severe acquired narrowing of the spinal canal.  
The L3-4, L2-3 and L1-2 revealed no significant 
abnormalities.

VA outpatient treatment records dated from August 1994 to 
October 1995 show continued evaluation and treatment for 
complaints of chronic low back pain with pain in both legs.  
In August 1994 the veteran complained of an increase in back 
pain over the last three months but no reports of radiation.  

Entries dated in July 1995 show the veteran was evaluated for 
a sudden onset of back pain.  The veteran reported that his 
chronic back pain had increased in severity over the past six 
months.  Examination revealed diffuse tenderness on the lower 
back over the right and left sides to palpation and range of 
motion was limited on side-to-side in the waist area.  There 
was no evidence of erythema or swelling, and sensory and 
motor examinations were grossly intact.  The clinical 
impression was low back pain, probable muscle spasm.  

Clinical findings in September 1995 show evidence of muscle 
spasm and left hip pain on external and internal rotation.  
Supine straight leg raising of the left leg was to 35 degrees 
and there was a slight decrease in muscle strength on the 
left.  Sensory examination was grossly intact.  The clinical 
impression was chronic back pain secondary to degenerative 
joint disease and spinal stenosis.  

An entry in October 1995 shows that the veteran complained of 
persistent left leg paresthesias with subjective weakness and 
numbness for the last three years. There was no change in the 
paresthesias to the left lateral calf.  He denied bowel or 
bladder symptoms.  Examination revealed positive straight leg 
raise on the left.  The veteran had good muscle strength in 
the right lower extremity and a slight decrease in muscle 
strength of the extensor hallucis longus, hamstring and 
quadriceps muscles on the left.  Deep tendon reflexes were 2+ 
bilaterally.  Clonus and Babinski were both negative and 
sensation was intact throughout.  The examiner noted magnetic 
resonance imaging showed moderate L4-5 stenosis.  The 
clinical assessment was chronic low back pain with moderate 
L4-5 stenosis with no change in symptoms.

On VA examination in November 1995 range of motion showed 
forward flexion of the femoral sacral to 40 degrees and of 
the thoracodorsal was to 20 degrees with fingertips to knee 
level.  Backward extension was to 10 degrees.  Lateral 
flexion was to 20 degrees, bilaterally and rotation to 25 
degrees bilaterally.  The veteran also reported left leg pain 
but no neurological involvement was noted.  

VA outpatient treatment records from December 1995 to July 
1996 show continued evaluation and treatment for hip and back 
pain due to degenerative disc disease.  In January 1996 the 
veteran was evaluated for complaints of low back pain with 
left hip pain and radiation down the left leg.  He also 
reported recent decreased sensation in the left lateral calf 
and less bladder control over the past year.  Neurological 
evaluation revealed decreased sensation to light touch and 
pain in the left lateral lower leg.  In March 1996 the 
veteran reported an exacerbation of chronic back pain since 
July 1995.  On evaluation in June 1996 the veteran had 
positive straight leg raise on the left.  The extensor 
hallucis longus, tibialis anterior and quadriceps muscle 
strength was 4/5 on the left.  Motor strength was 5/5 on the 
right.  Achilles and patellar reflexes were 1+ on the left 
compared to right and pedal pulses were decreased on the left 
at L4 and S1.  The clinical impression was L4-5 canal 
stenosis with post disc bulge.  

In a March 1996 rating decision the evaluation was increased 
to 40 percent effective July 1995.  

On examination in September 1997 the veteran complained of 
low back pain, radiating to the left leg and calf and 
numbness, with the back pain much worse than the leg pain.  
He reported an improvement in back pain over the last two 
years with medication.  There has been no night pain and no 
bowel or bladder incontinence.  Examination of the back 
revealed no postural abnormalities or fixed deformity.  Range 
of motion was forward flexion to 80 degrees and backward 
extension to 20 degrees.  Lateral flexion was to 35 degrees 
on both sides and rotation was to 20 degrees, bilaterally.  
Motor examination was 5/5 and symmetric for both lower 
extremities.  Sensory examination was decreased in L4 on the 
left foot, subjectively.  He had negative straight leg raise 
bilaterally.  Reflexes were 2+ in the right knee and 0 on the 
left.  The examiner referred to a September 1996 CT scan of 
the lumbar spine which he noted showed no change from a 
previous September 1995 CT scan or MRI from June 1996.  The 
veteran was noted to have mild, diffuse disc bulge at the L4-
5 and L5-S1.  He had a mild indentation in the thecal sac at 
L4-5 with an AP diameter of 1 centimeter.  He also had a 
slight indentation of the ventral thecal sac at L5-S1 with a 
1.1 centimeter AP diameter.  Otherwise, the veteran had 
normal discs at L1-2, L2-3 and L3-4.  There was no evidence 
of spinal stenosis or nerve root compression at any level.  

The examiner concluded that the degenerative disc disease 
appeared to be longstanding but in light of the fact that the 
veteran had had significant relief in his symptoms over the 
last two years, this did not seem to give him functional 
loss.  The examiner also noted that the veteran previously 
worked as a food service director and injured his back in 
1995 and was recovering. 

In April 1999, the veteran, accompanied by his 
representative, appeared and presented testimony at a hearing 
before a Traveling Member of the Board.  He testified that at 
the time he received his increase from 10 percent to 40 
percent his symptoms were more severe.  He testified that he 
could barely walk and underwent six weeks of therapy.  He 
also denied any work-related back injury.  He testified that 
he used to play basketball and extremely active in his job as 
a nutritional services director.  The veteran testified that 
his back began to improve in the last six to eight months.  

Analysis.  The Board finds that the veteran's claim for 
increase is well grounded and that the statutory duty to 
assist has been satisfied.  38 U.S.C.A. § 5107(a) (West 
1991); Murphy v. Derwinski, 1 Vet.App. 78 (1991). 

The veteran's lumbar spine disability is evaluated under Code 
5293.  Under Diagnostic Code 5293, severe intervertebral disc 
syndrome, with recurring attacks and intermittent relief 
warrants a 40 percent evaluation.  A 60 percent rating is the 
maximum rating for intervertebral disc syndrome, and is 
warranted when it is pronounced, with persistent symptoms 
compatible with sciatic neuropathy with characteristic pain 
and demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to the site of the diseased 
disc, and little intermittent relief.  38 C.F.R. § 4.71a, 
Code 5293 (1998).

VA outpatient treatment records dated from December 1977 to 
September 1997 are consistent in documenting the veteran's 
treatment for chronic low back pain over the years.  These 
records show that beginning in July 1995 the veteran 
complained of increased low back pain with radiation in the 
lower extremities.  While the evidentiary record does show 
some radiculopathy, it does not substantiate that the 
veteran's low back disability was reflective of pronounced 
intervertebral disc syndrome, the criterion for the next 
higher evaluation of 60 percent under Code 5293 prior to 
April 1, 1999.  No significant neuropathy was noted, although 
VA examiners did find some decreased sensation and possible 
muscle weakness.  Also despite evidence of mild disc disease 
and disc herniation involving L4-5 and L5-S1, significant 
neurological findings appropriate to those sites were not 
demonstrated.  

Taking the evidence in its entirety for the period before 
April 1999, the Board concludes that given the general lack 
of significant neurological findings, the pronounced 
intervertebral disc syndrome required for a 60 percent rating 
under Code 5293 was not present.  

The Board has also considered the applicability of other 
diagnostic codes for appropriately rating the service-
connected lumbar spine disability.  However, in this case, 
prior to April 1, 1999, the veteran was receiving a 40 
percent rating which is the highest rating available under 
Code 5295 for lumbosacral strain and under Code 5292 for 
limitation of motion of the lumbar spine.

In the case of DeLuca v. Brown, 8 Vet. App. 202 (1996), the 
Court held that ratings based on limitation of motion do not 
subsume 38 C.F.R. § 4.40 or 38 C.F.R. § 4.45.  It was also 
held that the provisions of 38 C.F.R. § 4.14 (avoidance of 
pyramiding) do not forbid consideration of a higher rating 
based on greater limitation of motion due to pain on use, 
including during flare-ups.  The guidance provided by the 
Court in DeLuca must be followed in adjudicating increased 
ratings claims in which the ratings governing limitation of 
motion are for consideration.  However, in that regard, the 
Board notes that the provisions of 38 C.F.R. § 4.40 and 38 
C.F.R. § 4.45, should only be considered in conjunction with 
the Diagnostic Codes predicated on limitation of motion.  
Johnson v. Brown, 9 Vet. App. 7 (1996).

A December 12, 1997, opinion of the General Counsel 
(VAOPGCPREC 36-97) held that Diagnostic Code 5293 involves a 
consideration of loss of range of motion because the nerve 
defects and resulting pain associated with injury to the 
sciatic nerve may cause limitation of motion of the cervical, 
thoracic, or lumbar vertebra. Therefore, pursuant to Johnson, 
38 C.F.R. §§ 4.40 and 4.45 must be considered when a 
disability is evaluated under Diagnostic Code 5293.  In 
addition, the General Counsel opinion held that when a 
veteran has received less than the maximum evaluation under 
Diagnostic Code 5293 based upon symptomatology which includes 
limitation of motion, consideration must be given to the 
extent of the disability under 38 C.F.R. §§ 4.40 and 4.45, 
even though the rating corresponds to the maximum rating 
under another diagnostic code pertaining to limitation of 
motion.

The Board finds, however, that the 40 percent disability 
rating adequately compensated the veteran for his limitation 
of motion and functional loss.  The veteran's low back 
disability has not been shown, during an exacerbation of 
symptoms, in 1995, to result in muscle atrophy, point 
tenderness or an abnormal gait.  Prior to April 1999 although 
there was evidence of pain on motion noted, there was no 
evidence of swelling, discoloration or weakness indicative of 
significant functional loss not already included in the 
assigned 40 percent evaluation.  Although the Board is 
required to consider the effect of pain when making a rating 
determination, and has done so in this case, the rating 
schedule does not require a separate rating for pain.  
Spurgeon v. Brown, 10 Vet.App. 194 (1997).  The evidence of 
record before April 1999 did not describe additional 
disability due to functional impairment or pain that would 
warrant a rating higher than 40 percent during that period.  

In this case, the Board finds that during the time period at 
issue the 40 percent disability rating was sufficient to 
compensate for such impairment.  Thus, the level of 
disability shown was encompassed by the rating assigned and 
with due consideration to the provision of 38 C.F.R. § 4.7, 
an evaluation in excess of 40 percent was not warranted for 
the veteran's service-connected back disorder during that 
portion of the appeal period prior to April 1, 1999.


ORDER

An evaluation in excess of 40 percent for residuals of a 
laminectomy of a herniated nucleus pulposus, prior to April 
1, 1999, is denied.


REMAND

By a January 1999 rating action, the RO proposed to reduce 
the evaluation for  postoperative residuals of a laminectomy 
for herniated nucleus pulposus from 40 percent to 10 percent.  
The veteran was notified of this proposed reduction by a 
letter from the RO that same month.  Thereafter, the 
veteran's representative filed a VA Form 646 requesting a 
personal hearing to present additional argument.  In a March 
1999 rating decision the rating was reduced from 40 to 10 
percent, effective April 1, 1999.  A travel board hearing was 
scheduled for April 29, 1999 and the hearing transcript has 
been deemed by the Board to be a timely and adequate notice 
of disagreement, thus initiating an appeal of the reduction.  

Where a Notice of Disagreement has been submitted, the 
veteran is entitled to a Statement of the Case.  The failure 
to issue a Statement of the Case is a procedural defect 
requiring a remand.  Godfrey v. Brown, 7 Vet. App. 398 
(1995).  However, the Board recognizes that such defect 
occurred through no fault of the RO.  Nonetheless, this issue 
is clearly intertwined with that developed for appellate 
review.

The Board notes that the issue regarding the rating reduction 
has been framed by the RO as an increased rating issue, it 
appears that the veteran may not be aware of the underlying 
principles of this matter.  As held by the Court in Brown v. 
Brown, 5 Vet. App. 413, 421 (1995), in any rating reduction 
case, the RO and the Board must ascertain, based up on review 
of the entire recorded history of the condition, whether the 
evidence reflects an actual change in the disability and 
whether the examination reports reflecting such change are 
based upon thorough examinations.  Not only must it be 
determined that an improvement in a disability has actually 
occurred, but also that that improvement actually reflects an 
improvement in the veteran's ability to function under the 
ordinary conditions of life and work.

With respect to the veteran's claim of entitlement to an 
increased evaluation the Board notes that the last 
examination for evaluation purposes was conducted by VA in 
September 1997 and thus does not provide evidence of the 
current level of disability.  An up-to-date examination 
containing findings related to functional loss due to pain, 
weakness, excess fatigability or incoordination and the 
extent to which these factors affect range of motion would be 
beneficial.  The circumstances of this claim, including the 
nature of the disabilities and the veteran's contentions on 
appeal, raise a question regarding the extent to which he has 
functional impairment due to pain and is thereby entitled to 
a higher rating on the basis of pain pursuant to 38 C.F.R. 
§§ 4.40, 4.45 (1998).  The matter is discussed at length in 
DeLuca v. Brown, 8 Vet.App. 202 (1995) and Hicks v. Brown, 
8 Vet.App. 417 (1995), both of which are referred to the 
attention of the RO.  

Accordingly, these issues are REMANDED to the RO for the 
following:

1.  The RO should obtain any additional 
VA or private treatment records 
pertaining to the veteran's service-
connected back disability since September 
1997.  These records should include 
hospital reports, physician treatment 
notes, and any other records not 
previously made a part of the claims 
folder.  Complete copies of all records 
should be associated with the claims 
folder.

2.  In the event the service-connected 
back disability has interfered with the 
veteran's ability to perform his job 
duties, or caused him to lose time from 
work, during the past year, appropriate 
documentation from his employer should be 
submitted by him, with any necessary 
assistance rendered by the RO.  

3.  The veteran should be scheduled for 
neurologic and orthopedic examinations, 
to determine the current manifestations 
and severity of his service-connected 
herniated nucleus pulposus of the 
lumbosacral spine.  He should be fully 
informed about the consequences of a 
failure to report for VA examination, 
pursuant to the provisions of 38 C.F.R. § 
3.655 (b) (1998).  All indicated tests 
and studies should be conducted.  The 
veteran's complaints and the clinical 
findings should be recorded in detail.  
On the basis of both current examination 
findings and a thorough review of all 
records in the claims file, the examiners 
should express an opinion regarding the 
overall degree of physical impairment 
resulting from the veteran's service-
connected low back disorder and the 
effect of the low back disorder on his 
ability to work.  The reasoning behind 
the conclusions should be stated in full.

The neurologic examiner should 
specifically comment upon the presence 
and, if present, the extent of nerve 
impairment.  It is essential that the 
neurologist discuss the presence or 
absence of symptoms compatible with 
sciatic neuropathy (and whether these 
symptoms are persistent), characteristic 
pain, demonstrable muscle spasm, absent 
ankle jerk and provide a clear 
description of any other neurological 
findings appropriate to the site of any 
diseased discs and the degree of relief 
that the veteran has from these symptoms.  

The orthopedic examiner should provide an 
accurate assessment of the disability 
based upon the veteran's complaints of 
pain, particularly pain on motion and 
functional limitation resulting 
therefrom.  Range of motion studies 
should be specifically reported in 
degrees in all directions.  
Considerations such as weakness, 
incoordination or reduction of endurance 
should be discussed to the extent 
necessary.  These determinations should, 
if feasible, be expressed in terms of 
additional range of motion loss.  
Additional limits on functional ability 
during flare-ups should also be 
expressed, in terms of additional degrees 
of limitation of motion, if feasible.  

The claims folder must be provided to and 
reviewed by the examiners as part of the 
examinations.  

4.  After the development requested above 
has been completed, the RO should again 
review the record and consider the 
propriety of the reduction of the 40 
percent rating and cite in any 
supplemental statement of the case, 
38 C.F.R. §§ 19.29 and 3.105(e) and 
whether the evidence reflects an actual 
change in the disability, whether the 
examination reports reflect such change 
are based upon thorough examinations and 
that the improvement actually reflects an 
improvement in the veteran's ability to 
function under the ordinary conditions of 
life and work.  The RO should 
readjudicate the issue of entitlement to 
an evaluation in excess of 10 percent of 
the veteran's back disorder.  This review 
should include consideration of the 
provisions of 38 C.F.R. §§ 4.40 and 4.45 
as well as all information added to the 
file since the last supplemental 
statement of the case.  In the event that 
the veteran fails to appear for an 
examination, action on his claim should 
be taken in accordance with 38 C.F.R. § 
3.655.  The veteran and his 
representative provided an opportunity to 
respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  While this case is in remand 
status, the veteran is free to submit additional evidence and 
argument on the questions at issue.  See Quarles v. 
Derwinski, 3 Vet. App. 129, 141 (1992).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	N. R. ROBIN
	Member, Board of Veterans' Appeals


 

